DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 5, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chakravarty et al. WO 2005/065611.

As to claim 1, Chakravarty teaches a pad 21 comprising a liquid-pervious front-face sheet 51, a liquid-impervious back-face sheet 57, an absorber 53 provided between the front-face sheet 51 and the back-face sheet 57, an outer sheet 49 on an outer surface of the back-face sheet (Figures 1 and 2; page 4, lines 9-, and engagement members 65/71,72 on both end portions in a front-back direction of the outer sheet (Figure 1; page 5, lines 12-35), 

wherein the absorber 53 is formed with a front body portion 23/33, a back body portion 29/35, and a narrowing portion 27  (Figures 1 and 2; page 3, lines 26-37; page 4, lines 9-32), whose width dimension is reduced, provided between the front body portion and the back body portion (Figure 1), 

a first groove A (see Examiner’s annotated Figure 12 below) extending in a front-back direction X is formed at a central portion in a width direction of the absorber, 

a third groove C extending in the width direction Y is formed at a central portion in the front-back direction in the narrowing portion, 

a second groove B extending in the width direction Y is formed in a front side portion in the front-back direction X in the narrowing portion, and 

a fourth groove D extending in the width direction X is formed in a back side portion in the front-back direction in the narrowing portion (page 42, lines 7-29). 

    PNG
    media_image1.png
    940
    698
    media_image1.png
    Greyscale

As to claim 4, the second to fourth grooves (B-D) are formed by extending from a left end to a right end in the width direction of the absorber (Figure 12). As to claim 5, the second to fourth grooves (B-D) are discontinuously formed (Figure 12). As to claim 11, the second to fourth grooves (B-D) are discontinuously formed (Figure 12).


Allowable Subject Matter

Claims 2, 3, and 6-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. With respect to claim 2, the prior art does not teach or suggest the second groove in the front portion extends toward the back portion and the fourth groove in the back portion extends toward the front portion.
With respect to claim 3, in conjunction with the other features of the claim, the prior art does not teach a fifth and sixth groove where the fifth groove is in the front portion and extends toward the front; the sixth groove is in the back portion and extends towards the back. 
Claims 6, 7, 9 depend from claim 2.  Claims 8 and 10 depend from claim 3. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE F STEPHENS whose telephone number is (571)272-4937. The examiner can normally be reached 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on 571-270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JACQUELINE F STEPHENS/Primary Examiner, Art Unit 3781